Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Figure  4A   numerals   71   74   should  be added  in next response                                                                                            Claim    44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention                                                                                                                                                                             . Claim  44 is unclear and just how it is readable on the disclosed device should be clarified
Claim(s) 26   27   28  32-38   42-48    50   is/are rejected under 35 U.S.C. 102(a 1 ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Battista  10149498  alone or where noted taken in view of Xiang  PUB  1324
For claims   26  27   43   45   Battista figures  1  2  vaporizer includes a substrate 2  with inlet  outlet sides  microchannel   the substrate being electrically conductive  and forming a heater      Battista  part 2  applied both as a mesh  and as a foil with openings col 4 lines 29-31  .
Claim 28 disclosed  wick , col  10 , readable as a flow controller        Claims  32 -38  and 44 as best understood  dimensions as recited define obvious variations  
          Claims  42  46-48  50   obvious to use  a memory and to control heating using variable voltages  frequencies  to produce desired results in view of Xiang    Claim 46 control of voltage to  vary substrate heat will also control flow  None of these claims define over Xiang use of variable voltage/  voltage  curve  as applied to Battista 
Claim(s) 26  27   28  32-38   42-48  50  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meinhardt 10612 770 alone or where noted below  taken in view of Xiang PUB  1324
or  claims  26  27  43  45 Meinhardt  vaporizer  figures  3b   4a   4c   5  substrate 100 has inlet   outlet   microchannel   110 and  may  be made of metals  col 8 lines 49-52  and then would be electrically  conductive              It also  serves as a heater  note pads  108   Claim 28  figure  4c is applied  with wick  130 as flow controller    Claims  32—38 and  44 as best understood dimensions define obvious   variations                                                                                                                                                                                          Claims 42  46 -48   50 obvious to use  memory  and to control heating with variable  voltages in view of Xiang  to produce  the right amount of heating                           Claim  46 control of heating applied to substrate  will also control flow    None  of these claims define over Xiang use of variable voltages as  applied to Meinhardt 
Claim(s) 26  27     32   33   36   43   45    is/are rejected under 35 U.S.C. 102(a1 ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Macko  )PUB .20140238424
Macko vaporizer   fig  5  substrate 14  has inlet outlet    microchannel  between  between   beads   is electrically conductive and  serves as a heater  Claims  32  33   36  appear as obvious variants oh substrate 14

Claims   29-31   39-41    49    objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

.